Citation Nr: 0826355	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a headaches 
disability.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
June 1986 and July 1986 to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to service connection for a 
chronic low back strain and degenerative joint disease (DJD) 
of the lumbar spine and right hip, chronic headache disorder 
(migraine and tension type), and a right ankle condition.    

The veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in June 2008.  A transcript 
of the hearing is of record.

By a July 2008 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

The issues have been re-characterized to comport to the 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The veteran seeks service connection for low back, right 
ankle, headache, and right hip disabilities.  At his June 
2008 hearing the veteran testified that he had forty-two 
parachute jumps while in service.  He also testified that he 
felt discomfort after many jumps and was seen for treatment 
while in service for his ankles, lower back, headaches, and 
right hip.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The veteran has current and past diagnoses related to his 
claimed low back, right ankle, headaches, and right hip 
disabilities.  A February 2004 VA examination report 
indicates diagnoses of chronic headache disorder (migraine 
and tension type), lumbar sprain/strain injury, possible 
sacroiliac joint dysfunction, right hip pain, which is 
primarily in conjunction with the possible sacroiliac joint 
dysfunction, and history of right ankle sprain/strain 
injuries, though no significant findings were found.  VA 
medical records dated in February 2006 note an assessment of 
sacroiliitis and possible cervical facet arthropathy 
appearing as neck and shoulder pain.  Finally, July 1991 
medical records from a VA medical center in Fayetteville, 
North Carolina, indicate that the veteran was assessed with a 
probable right hip sprain.

Service medical records (SMRs) indicate in November 1985 x-
rays of the veteran's back were taken following a motor 
vehicle accident.  October 1984 SMRs indicate an assessment 
of a paraspinous muscle spasm following an injury to the 
veteran's back while training.  SMRs dated in February 1984 
indicate that the veteran injured his foot and complained of 
right foot pain.  Slight swelling was noted.  Personnel 
records indicate that the veteran's military occupational 
specialty was as a parachute rigger and that he was awarded 
the parachutist badge.  The veteran testified to having had 
forty-two parachute jumps during service and feeling 
discomfort following some of them.  The Board finds his 
testimony to be credible and notes that a lay person is 
competent to testify to observable symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).

A VA examination was conducted in February 2004, however the 
examiner did not indicate that he reviewed the veteran's 
claim file.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the opinion of an examiner that is based on a review of the 
entire record is of greater probative value).  Likewise, the 
VA examination report does not address whether the veteran's 
in-service injuries and/or parachute jumps are related to his 
current diagnosed disabilities, which is a requirement for 
service connection pursuant to 38 C.F.R. § 3.303 (2007).  
Therefore, the February 2004 examination is inadequate, and 
given the above noted facts and findings, a second VA 
examination is necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2007).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA medical 
examinations to determine whether he has 
current low back, right ankle, headaches, 
and right hip disabilities.  For each 
diagnosed disability the examiners must 
state whether it is at least as likely as 
not that the condition or disability is 
related to active service. 

The veteran's claim folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should note that the veteran had 
forty-two parachute jumps while in service 
and that his SMRs reflect back and foot 
injuries.  A detailed rationale for all 
medical opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If any of the 
issues claimed remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken, to include a summary of the 
evidence and applicable law and 
regulations, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


